Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
48. A circuit comprising: 
a first device, the first device comprising a first device loop, the first device loop comprising a material that is superconductive in a range of temperatures below a respective critical temperature, the first device loop interrupted by a first Josephson junction, the first device loop comprising a first device inductance; 
a second device, the second device comprising a second device loop, the second device loop comprising a material that is superconductive in a range of temperatures below a respective critical temperature, the second device loop interrupted by a second Josephson junction, the second device loop comprising a second device inductance; and 
a coupling device comprising: 
a first coupling loop comprising a material that is superconductive in a range of temperatures below a respective critical temperature, the first coupling loop interrupted by a third Josephson junction, 
the first coupling loop comprising: 
a first coupling inductance; and 
a first segment in common with a segment of the second device loop,
the first coupling loop comprising: 
a second coupling inductance; and 
a second segment in common with a segment of the first device loop, 
wherein the first coupling loop is inductively communicatively coupled to the first device by the first coupling inductance and the first device inductance, the second coupling loop is inductively communicatively coupled to the second device by the second coupling inductance and the second device inductance, the first coupling loop is galvanically communicatively coupled to the second device by the first segment, and the second coupling loop is galvanically communicatively coupled to the first device by the second segment.
Election/Restrictions
Applicant’s arguments are persuasive, accordingly the restriction requirement between species I-XII, as set forth in the Office action mailed on 04/01/2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Allowable Subject Matter
Claims 1, 30-33, 35, 37-41, 43, 45-48, 50, 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1:  The primary reason for the allowance of the claims is the inclusion of the limitation “a superconducting coupler comprising: a compound Josephson junction galvanically communicatively coupled to each of the first and the second loop of material”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 30-33, 35, 37-39:  The primary reason for the allowance of the claims is the inclusion of the limitation “a portion of the third loop shared with a portion of the first loop to form a first common segment; a galvanic coupling by the first common segment”, in all of the claims in combination with the remaining features of independent claim 30.
Claims 40-41, 43, 45-47:  The primary reason for the allowance of the claims is the inclusion of the limitation “a first segment in common with a segment of the first loop; a third segment in common with a segment of the second loop; wherein the second device is communicatively coupled to the first device by a galvanic coupling by the first segment and the second segment”, in all of the claims in combination with the remaining features of independent claim 40.
Claims 48, 50, 52-54:  The primary reason for the allowance of the claims is the inclusion of the limitation “a first segment in common with a segment of the second device loop; a second segment in common with a segment of the first device loop; he first coupling loop is galvanically communicatively coupled to the second device by the first segment, and the second coupling loop is galvanically communicatively coupled to the first device by the second segment”, in all of the claims in combination with the remaining features of independent claim 48.
Harris (US 2008/0238531) teaches a first device (Fig. 2A, element 210), the first device comprising a first device loop (Fig. 2A, element 211), the first device loop comprising a material that is superconductive in a range of temperatures below a respective critical temperature (paragraph 0003, 0049), the first device loop interrupted by a first Josephson junction (Fig. 2A, element 212), the first device loop comprising a first device inductance (Fig. 2A, inductance of loop 211 with flux element 203); a second device (Fig. 2A, element 220), the second device comprising a second device loop (Fig. 2A, element 221), the second device loop comprising a material that is superconductive in a range of temperatures below a respective critical temperature (paragraph 0003, 0049), the second device loop interrupted by a second Josephson junction (Fig. 2A, element 222), the second device loop comprising a second device inductance (Fig. 2A, inductance of loop 221 with flux element 204); and a coupling device (Fig. 2A, element 200) comprising: a first coupling loop (Fig. 2A) comprising a material that is superconductive in a range of temperatures below a respective critical temperature (paragraph 0049), the first coupling loop interrupted by a third Josephson junction (Fig. 2A, element 202), the first coupling loop comprising: a first coupling inductance  (Fig. 2A, inductance of coupler loop with flux element 203); the first coupling loop comprising: a second coupling inductance (Fig. 2A, inductance of coupler loop with flux element 204), wherein the first coupling loop is inductively communicatively coupled to the first device by the first coupling inductance and the first device inductance (Fig. 2A, paragraph 0049-0051), the second coupling loop is inductively communicatively coupled to the second device by the second coupling inductance and the second device inductance (Fig. 2A, paragraph 0049-0051).
However, Harris does not teach or render obvious the above-quoted features recited in independent claims 1, 30, 40, 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813